                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


JORGE LUIS ALICEA,

       Plaintiff,

v.                                                     CASE NO. 8:18-cv-2457-T-26AEP

UNITED STATES OF AMERICA,

       Defendant.
                                           /


                                           ORDER

       Plaintiff, proceedings pro se, has filed a timely Motion to Vacate pursuant to 28

U.S.C. § 2255. The Court has undertaken a prompt preliminary review of the motion,

together with the record of Plaintiff’s underlying criminal proceedings,1 as required by

Rule 4 of the Rules Governing Section 2255 Proceedings for the United States District

Courts. After doing so, the Court concludes that the motion is due to be summarily

dismissed without the need for a response from the Government or an evidentiary hearing

because it plainly appears from the face of the motion and the prior criminal proceedings

that Plaintiff is entitled to no relief.

       A federal grand jury returned a five-count indictment against Plaintiff, alleging in

counts one through three that he distributed cocaine base and oxymorphone and in count


       1
           See case number 8:15cr520.
four that he possessed with intent to distribute oxymorphone, hydromorphone, and

morphine. In count five the federal grand jury alleged he was a convicted felon who

possessed a firearm affecting interstate commerce.2 Plaintiff entered a plea of guilty to all

five counts.3 Prior to sentencing, the United States Probation Office submitted a final

presentence investigation report which recommended that Plaintiff’s base offense be

fixed at a level 20 pursuant to USSG § 2K2.1(a)(4)(A) based on the fact that Plaintiff had

committed the new offenses after being previously convicted of a controlled substance

offense.4 According to the report, Plaintiff was previously convicted in a New York state

court for criminal sale of a controlled substance on school grounds.5 Plaintiff’s counsel

objected to using this prior conviction to enhance the base offense level and maintained

that the base offense level should be a level 14.6

       At sentencing, Plaintiff’s counsel maintained her objection which the Court

overruled.7 The Court ultimately sentenced Plaintiff to concurrent prison sentences of

sixty (60) months followed by concurrent sentences of thirty six (36) months of

supervised release, which represented a downward variance from the advisory guideline


       2
           See id., docket 1.
       3
           See id., dockets 35 and 55.
       4
           See id., docket 42, paragraph 22.
       5
           See id.
       6
           See id., docket 42, Addendum to Presentence Report.
       7
           See id., docket 50, pages 4-8.

                                               -2-
range of seventy (70) to eighty-seven (87) months.8 (The Court also imposed a

consecutive sentence of one year and one day with regard to Plaintiff’s violation of

supervised release in case number 8:12-cr-68, which represented a downward variance

from the recommended guideline range of eighteen (18) to twenty-four (24) months.9) On

appeal, the Eleventh Circuit likewise rejected Plaintiff’s counsel’s argument that it was

error for this Court to use a base offense level of 20 based on Plaintiff’s prior New York

conviction for criminal sale of a controlled substance.10

       Plaintiff now seeks post-conviction relief from his sentence under the auspices of §

2255, raising two claims for relief: (1) the record is insufficient to establish that his prior

conviction in New York was a drug trafficking offense and his trial counsel was

somehow deficient in her argument that this offense should not have been used to

enhance his base offense level; and (2) a rather puzzling contention that “ Beckles v.

United States, 137 S. Ct. 886 (2017) does not undermine the court’s holding that the rule .

. . of lenity applies to the sentencing guidelines.” Both claims are wholly without merit.

       With regard to the first claim, under Eleventh Circuit precedent, which in turn is

informed by Supreme Court precedent, “[t]o prevail on his ineffective assistance of

counsel claim, [Plaintiff] has the burden to show that: (1) his counsel’s performance was



       8
            See id., dockets 41 and 43.
       9
            See id., docket 50, pages 9 and 22.
       10
            See id., docket 48 (reported at United States v. Alicea, 875 F. 3d 606 (11th Cir. 2017)).

                                                  -3-
deficient; and (2) he suffered prejudice as a result of the deficient performance.” Denson

v. United States, 804 F.3d 1339, 1341 (11th Cir. 2015) (citing Strickland v. Washington,

466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984)). In this case, Plaintiff

has utterly failed to show that his counsel fell below an objective standard of

reasonableness. Denson, 804 F.3d at 1342 (citing Strickland). The record conclusively

and indisputably reflects that Plaintiff’s counsel made a vigorous and spirited argument as

to why Plaintiff’s base offense level should not be enhanced by his prior New York drug

conviction. At bottom, Plaintiff’s claim is nothing more than an attempt to dispute, under

the guise of an ineffective assistance of counsel claim, an issue which was raised and

rejected on direct appeal. See Nyhuis v. United States, 211 F.3d 1340, 1343 (11th Cir.

2000) (observing that “[t]he district court is not required to reconsider claims of error that

were raised and disposed of on direct appeal.”) (citations omitted). As to Plaintiff’s

second claim, it is nothing more than a recasting of his argument on direct appeal and in

his first claim for relief that “his . . . prior convictions are repleated (sic) with ambiguity,

his sentence was based on inaccurate information, and argues under the rule of lenity the

matter must be resolved in his favor.”

       ACCORDINGLY, for the reasons expressed, it is ORDERED AND

ADJUDGED that Plaintiff’s Motion to Vacate (Dkt. 1) is denied. The Clerk is directed

to enter judgement for the Defendant and to close this case.




                                               -4-
       The Court declines to issue a certificate of appealability because the Plaintiff has

failed to make a substantial showing of the denial of a constitutional right as required by

28 U.S.C. § 2253(c)(2). Nor will the Court allow Plaintiff to appeal in forma pauperis

because such an appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

Instead, Plaintiff shall be required to pay the full amount of the appellate filing fee

pursuant to § 1915(b).

       DONE AND ORDERED at Tampa, Florida, on October 9, 2018.



                                      s/Richard A. Lazzara
                                    RICHARD A. LAZZARA
                                    UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                              -5-
